UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number 000-51358 Kenexa Corporation (Exact Name of Registrant as Specified in Its Charter) Pennsylvania (State or other jurisdiction of incorporation or organization) 23-3024013 (I.R.S. Employer Identification Number) 650 East Swedesford Road, Wayne, PA (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (610) 971-9171 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large Accelerated Filer ¨Accelerated filer xNon-accelerated Filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox On November 5, 2010, 22,779,496 shares of the registrant’s Common Stock, $0.01 par value, were outstanding. , Explanatory Note Kenexa Corporation is filing this Amendment No. 1 (the “Form 10Q/A”) to our Quarterly Report on Form 10-Q for the quarter ended September 30, 2010 (“the Form 10-Q”), filed with the Securities and Exchange Commission (“SEC”) on November 9, 2010, for the sole purpose of correcting the year end date presented on the Consolidated Balance Sheets.The period ended December 31, 2009 was inadvertently filed as December 31, 2010. No other changes have been made to the Form 10-Q.This Form 10Q/A continues to speak of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update any related disclosures made in the Form 10-Q. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. February 1, 2011 Kenexa Corporation /s/ Nooruddin S. Karsan Nooruddin S. Karsan Chairman of the Board and Chief Executive Officer /s/ Donald F. Volk Donald F. Volk Chief Financial Officer
